Exhibit 10.6

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT is entered into on the 25th day of
January, 2006, between COMCAST CORPORATION, a Pennsylvania corporation (together
with its subsidiaries, the “Company”), and ARTHUR R. BLOCK (“Employee”).

BACKGROUND

The Company and Employee entered into an Employment Agreement (the “Agreement”)
as of January 1, 2006 (the “Effective Date”), and desire to amend the Agreement
as provided herein.

AGREEMENT

Intending to be legally bound hereby, the Company and Employee agree as follows:

1. Subparagraph 7(c)(iv) is deleted in its entirety, as of the Effective Date.

2. A new subparagraph 7(c)(iv) is hereby added to read in its entirety as
follows, effective as of the date hereof:

“(iv) Employee’s Restricted Stock Plan grants and stock options shall continue
to vest, and Employee’s stock options shall continue to be exercisable, during
the period of time set forth in Items 8 and 9 on Schedule 1 from the date of
termination, as if there had been no termination.”

3. Item 8 of Schedule 1 is deleted in its entirety, as of the Effective Date.

4. A new Item 8 of Schedule 1 is hereby added, to read in its entirety as
follows, effective as of the date hereof:

“8. Cash Bonus Program and Restricted Stock Plan Continued Payment/Vesting
Period following Discharge Without Cause or Termination With Good Reason: 12
months.”

5. A new Item 9 of Schedule 1 is hereby added, to read in its entirety as
follows, effective as of the date hereof:

“9. Stock Option Plan Grants Continued Vesting/Exerciseability Period following
Discharge Without Cause or Termination With Good Reason: That period of time, no
longer than 12 months, which may apply without effecting a modification,
extension or renewal under Internal Revenue Code section 409A (and the rules,
regulations or proposed regulations thereunder).”



--------------------------------------------------------------------------------

6. Other than as amended hereby, the Agreement remains in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first above written.

 

COMCAST CORPORATION By:  

/s/ David L. Cohen

EMPLOYEE:

/s/ Arthur R. Block

Arthur R. Block